Citation Nr: 1742297	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-13 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for hearing loss. 

2. Entitlement to service connection for post-traumatic stress disorder. 

3. Entitlement to service connection for a jaw condition (claimed as jaw pop). 


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel




INTRODUCTION

The Veteran had active service from January to June 2004, and from January to December 2005. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In an August 2013 rating decision service connection was granted for costochondritis (also claimed as chest pain), and patellofemoral pain syndrome of each knee was granted.  The appellant was advised that such decision was a full grant of the benefit sought on appeal, and he did not enter a timely notice of disagreement or otherwise indicate that he wished to pursue either the ratings or effective dates assigned.  As such, these issues are not presently before the Board.

The Veteran testified at a hearing in February 2016 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a jaw condition (claimed as jaw pop) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. During the February 2016 hearing the Veteran requested to withdraw the appeal of entitlement to service connection for hearing loss.

2. During the February 2016 hearing the Veteran requested to withdraw the appeal of entitlement to service connection for post-traumatic stress disorder.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal regarding entitlement to service connection for hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2. The criteria for withdrawal of an appeal regarding entitlement to service connection for post-traumatic stress disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A substantive appeal may be withdrawn in writing, except for appeals withdrawn on the record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his authorized representative. 38 C.F.R. § 20.204(c).

At the February 2016 hearing, the Veteran requested to withdraw his claims of entitlement to service connection for hearing loss and for post-traumatic stress disorder.

In light of the foregoing, the appellant has withdrawn his appeals with regard to those issues.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

The claim of entitlement to service connection for hearing loss is dismissed.

The claim of entitlement to service connection for post-traumatic stress disorder is dismissed.


REMAND

During the February 2016 hearing, the Veteran submitted new documentary evidence to be considered in his claim for entitlement to service connection for a jaw condition (claimed as jaw pop).  The Veteran requested initial review and adjudication by the RO prior to review by the Board.  In light of the appellant's request, the Board does not have jurisdiction to consider this matter until the AOJ reviews this new evidence.  Should the claim continue to be denied the RO must issue a supplemental statement of the case with respect to the additional evidence.  

Under these circumstances, the Board has no alternative but to remand this matter for AOJ consideration of the additional evidence received, in the first instance, and issuance of a supplemental statement of the case reflecting any further action required and consideration of that evidence.  See 38 C.F.R. §§ 19.31(a), 19.37(a).

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim of entitlement to service connection for a jaw condition.  All evidence added to the record since the August 2013 supplemental statement of the case, to include the January 2015, February 2016 and March 2016 dental records must be considered.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be provided an appropriate opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


